SUMMARY ORDER
Appellant Eitzen Bulk A/S appeals both a March 25, 2009 and April 29, 2009 order of the United States District Court for the Southern District of New York (Jones, J.). While this appeal was sub judice, we decided The Shipping Corp. of India Ltd. v. Jaldhi Overseas Pte. Ltd., 585 F.3d 58 (2d Cir.2009), in which we overruled Winter Storm Shipping, Ltd. v. TPI, 310 F.3d 263 (2d Cir.2002), and held that electronic fund transfers being processed by intermediary banks are no longer subject to attachment under Rule B of the Supplemental Rules for Admiralty and Maritime Claims and Asset Forfeiture Actions. Also while this appeal was sub judice, we decided Hawknet, Ltd. v. Overseas Shipping Agencies, 590 F.3d 87 (2d Cir.2009), and held that our decision in The Shipping Corp. applied retroactively. Accordingly, we VACATE the district court’s orders and REMAND the matter for consideration in light of these recent decisions.